Citation Nr: 1751997	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-06 854 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to November 2004, from November 2007 to April 2008, from June 2008 to March 2009, from November 2009 to January 2010, and from October 2012 to March 2013, with additional periods of active service and active duty for training with the Air Force and the Air Force Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for a right wrist disorder.  In September 2011, the St. Petersburg, Florida RO, denied service connection for a bilateral knee disorder.

In February 2015, the Board denied service connection for a bilateral knee disorder and remanded the issue of service connection for a right wrist disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In May 2016, the Court granted a Joint Motion for Partial Remand (JMPR), and vacated that portion of the February 2015 Board decision that denied service connection for a bilateral knee disorder.  

In October 2016, the Board remanded the issues for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Right wrist

In regards to the Veteran's claim for service connection for a right wrist disorder, the Veteran was afforded a VA examination in April 2015.

Upon review of the April 2015 VA examination report, the Board finds that the medical opinion provided is inadequate for the reasons discussed below.

Here, although the April 2015 VA examiner noted a current diagnosis of a radial sided triangular fibrocartilage tear of the right wrist, the VA examiner ultimately opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the VA examiner's rationale ignores the Veteran's ongoing reports of right wrist pain.  The Veteran has consistently reported that he injured his right wrist during active duty while doing clap-up push-ups in 2004.  Additionally, the Veteran's service treatment records reveal that in April 2007, the Veteran reported pain in his right wrist.  In June 2009 service treatment records, the Veteran reported chronic right wrist pain.  In May 2010 service treatment records, the Veteran reported worsening bilateral wrist pain.  In December 2009, the Veteran reported that in June 2004, when he was doing clap-up push-ups, he landed on his right wrist producing great deal of soreness and pain in his right wrist.  See December 2009 Hand and Microsurgery Associates medical records.  

It is well established that when VA undertakes to provide an examination or medical opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).  Thus, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's ongoing reports of right wrist pain. 

Right and Left Knee Disorders

The Veteran contends that in 2008 or 2009, he injured his knee while riding his bike during training.  Specifically, the Veteran describes bilateral knee pain that is off and on, since the time of the injury.  Additionally, in October 2013, subsequent to another period of active duty for training, which last five months and ended in March 2013, the Veteran complained of ongoing bilateral knee pain.

In its May 2016 JMPR, the Court found that the medical opinion provided in the August 2011 examination report was inadequate, as the VA examiner failed to address the Veteran's reports of ongoing knee pain, as well as whether the Veteran's period of active duty for training, which lasted five months and ended in March 2013, aggravated his bilateral knee condition.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (explaining that a medical examination is adequate where it's based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).

Although the Board notes that the Veteran was afforded another VA examination in November 2016, in the associated medical opinion, the VA examiner did not discuss the Veteran's ongoing reports of knee pain.  Additionally, the VA examiner stated that recurrence or chronicity of the knee condition is not noted in the Veteran's service treatment records.  However, the Veteran's service treatment records reflect the Veteran's reports of ongoing bilateral knee pain.  Furthermore, the VA examiner did not discuss the Veteran's October 2013 report of ongoing knee pain.  The Board notes that although the November 2016 VA examiner opined that the Veteran does not have a current bilateral knee disability, in terms of awarding service connection, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim; thus, a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App 319 (2007).  Thus, while the VA examiner opined that in November 2016, the Veteran does not have a current disability, if the Veteran had a right or left knee disability during the appellate period, he may be eligible for VA benefits.  

Therefore, a remand is necessary in order to provide an addendum opinion in which the VA examiner addresses the Veteran's ongoing reports of bilateral knee pain.  Furthermore, the VA examiner should discuss the Veteran's December 2009 diagnosis of bilateral patellofemoral syndrome possibly secondary to substantial muscle lower extremity tightness and the Veteran's January 2010 assessment of bilateral anterior knee pain and patellofemoral pain syndrome with right-sided posterior lateral joint line tenderness.  

Accordingly, the case is REMANDED for the following action:

1.  In regards to the Veteran's claim for service connection for a right wrist disorder, request an addendum opinion from the April 2015 VA examiner (or other qualified medical professional if this examiner is not available) that addresses the following:

Whether it is at least as likely as not (50 percent or greater probability) that any right wrist disorder, to include a radial-sided triangular fibrocartilage tear, was caused or otherwise related to the Veteran's active service.

The examiner must reference the April 2007, June 2009, and May 2010 reports of pain noted in the Veteran's service treatment records.

The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include the Veteran's ongoing reports of right wrist pain.  S/HE SHOULD OUTLINE THAT HISTORY IN HIS REPORT.  THE EXAMINER IS ADVISED THAT THE VETERAN IS COMPETENT TO REPORT HIS SYMPTOMS AND HISTORY, AND SUCH REPORTS MUST BE SPECIFICALLY ACKNOWLEDGED AND CONSIDERED IN FORMULATING ANY OPINIONS.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

2.  In regards to the Veteran's claims for service connection for right and left knee disorders, request an addendum opinion from the November 2016 VA examiner (or other qualified medical professional if this examiner is not available) that addresses the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that that any right knee disorder, to include bilateral patellofemoral syndrome, has its onset during or otherwise related to the Veteran's active service.

b. Whether it is at least as likely as not (50 percent or greater probability) that that any left knee disorder, to include bilateral patellofemoral syndrome, has its onset during or otherwise related to the Veteran's active service.  S/HE SHOULD OUTLINE THAT HISTORY IN HIS REPORT.

THE EXAMINER SHOULD DISCUSS THE VETERAN'S LAY STATEMENTS REGARDING THE HISTORY AND CHRONICITY OF SYMPTOMATOLOGY, TO INCLUDE THE VETERAN'S ONGOING REPORTS OF BILATERAL KNEE PAIN.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided. 

The examiner must reconcile his current findings with the prior diagnosis of bilateral patellofemoral pain syndrome and address whether the Veteran still currently has patellofemoral pain syndrome. 

If the examiner determines the Veteran does not currently have a diagnosis of bilateral patellofemoral pain syndrome, the VA examiner must address whether it can be determined when the Veteran's bilateral patellofemoral syndrome resolved. 

c.  Whether it is at least as likely as not (50 percent or greater probability) that any identified right knee disorder that existed prior to the Veteran's period of active service for training that ended in March 2013, was aggravated (increased in severity beyond its natural progression) during active service.

d.  Whether it is at least as likely as not (50 percent or greater probability) that any identified left knee disorder that existed prior to the Veteran's period of active service for training that ended in March 2013, was aggravated (increased in severity beyond its natural progression) during active service.

THE VA EXAMINER IS ASKED TO ADDRESS THE VETERAN'S OCTOBER 2013 REPORT OF ONGOING KNEE PAIN. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





	(CONTINUED ON NEXT PAGE)






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

